Arnold W. Proskin, J.
The defendant having moved for various forms of pretrial relief also moved for an allowance pursuant to 'section 722-c of the County Law. The court having previously decided on the motions at law addresses itself to the application pursuant to the County Law for authorization to incur reasonable expenses for investigation and other necessary supportive work in preparation of a defense.
In support of this application defendant’s attorney alleges that the defendant is “ an indigent person as evidenced iby the fact that he has had counsel assigned to him ”. While the court is impressed with the fact that a defendant not represented by the Public Defender may well need an order pursuant to this section of the County Law to enable him to prepare a defense it is not adequate to have an attorney’s affidavit alone to support the eco parte application. The court therefore denies the application under section 722-c of the County Law with leave to renew upon an additional affidavit of the defendant himself, declaring his indigency. It is noted that in People v. Cotten (73 Misc 2d 688) another trial court denied a similar application for failure of the defendant to comply with the second paragraph of section 722-c requiring the submission of a “ sworn statement specifying the time expended ’ ’. Clearly, where prior authorization is sought no such affidavit is required and, once prior authorization has been given the court reserves decision as to the amount of money to be paid, pending completion of the investigative and other necessary services.
The defendant’s application for funds pursuant to section 722-c of the County Law is denied, with leave to submit an additional supporting affidavit; the defendant’s other motions are denied.